Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 27, 2019

                                     No. 04-18-00856-CR

                                   Robert Lee CRIDER Jr.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B1873
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER
      On June 17, 2019, Appellant filed two pro se documents: a “Request for Order of Release
from Custody” and a “Request for Order of Case Files.”
       Appellant is represented in this appeal by retained counsel: M. Patrick Maguire, 945
Barnett St., Kerrville, Texas 78028, telephone number 830-895-2590.
       Appellant does not have a right to hybrid representation. See Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001). Appellant’s pro se motions are DENIED.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court